AMENDMENT NO. 2 TO THE AMENDED AND RESTATED
SUPPLEMENTAL BENEFIT AGREEMENT


 
This Amendment No. 2 to the Amended and Restated Supplemental Benefit Agreement
(the “Agreement”) is made and entered effective as of May 19, 2009 by and
between Rural Telephone Finance Cooperative, a District of Columbia cooperative
corporation (“RTFC”) and Sheldon C. Petersen (the “Executive”).
 
 
WHEREAS, RTFC and the Executive are parties to the Amended and Restated
Supplemental Benefit Agreement dated as of December 4, 2006;
 
 
WHEREAS, RTFC and the Executive desire to terminate the Agreement and
distribute, in its entirety, the account maintained with respect to the
Executive pursuant to the Agreement; and
 
 
WHEREAS, RTFC and the Executive desire to amend the Agreement to allow the
distribution of the account in accordance with Section 409A of the Internal
Revenue Code of 1986, as amended, and the regulations promulgated thereunder;
 
 
NOW, THEREFORE, in consideration of the promises and mutual covenants herein
contained and for other good and valuable consideration, the parties hereby
agree as follows:
 
 
1. Section 3 of the Agreement is hereby amended by adding a paragraph to the end
of the provision to read as follows:
 
 
Notwithstanding the foregoing, the Agreement shall terminate as of the date on
which a full distribution of the account maintained with respect to the
Executive pursuant to Section 4 of this Agreement is made to the
Executive.  RTFC expects that the Agreement shall terminate as a result of the
full distribution of the account between May 19, 2010 and May 19, 2011;
provided, however, that RTFC shall not make payment if it determines that said
payment cannot be made during that period in a manner exempt from taxation under
Section 409A of the Internal Revenue Code of 1986, as amended, and the
regulations promulgated thereunder, and in compliance with applicable law.  In
the event full distribution of the account is not made during the period
described above, the Agreement shall continue in full force and effect and shall
be binding on the parties hereto, except that no further contributions shall be
made to the account under the Agreement effective May 19, 2009.
 
 
2. Section 4 of the Agreement is hereby amended by adding two new sentences to
the end of the provision to read as follows:
 
 
Notwithstanding the foregoing, effective May 19, 2009 no further contributions
shall be made to the Account and all obligations under the Agreement shall be
considered suspended.  Nonetheless, earnings shall continue to accrue on the
Account until distribution of the Account.
 
 
3. Section 5.1(a) of the Agreement is hereby amended and restated in its
entirety to read as follows:
 

--------------------------------------------------------------------------------

2
 
 
(a)
RTFC shall have the right to terminate the Executive’s service at any time with
or without “Cause” as defined in Section 5.6.  If, during the Term of Service,
RTFC terminates the service of the Executive under this Section 5 without Cause,
the Term of Service shall terminate immediately thereafter and within 15 days
RTFC will pay to the Executive in a single lump sum an amount equal to the
Account balance.

 
 
4. The second sentence of Section 5.2 of the Agreement is hereby amended and
restated in its entirety to read as follows:
 
 
If during the Term of Service the Executive terminates his service with RTFC,
the Term of Service shall terminate immediately, and RTFC shall pay the
Executive an amount equal to the Account balance.
 
 
5. Sections 5.3, 5.4 and 5.5 of the Agreement are hereby amended and restated in
their entirety to read as follows:
 
 
 
5.3
Disability. In the event of the termination of the Executive’s service by reason
of “Disability”, as defined below, during the Term of Service, RTFC shall pay
the Executive an amount equal to the Account balance.

 
 
 
5.4
Death.  In the event of the termination of the Executive’s service by reason of
death during the Term of Service, RTFC shall pay the Executive’s Designated
Beneficiary an amount equal to the Account balance.

 
 
 
5.5
Expiration of Term.  In the event of the termination of the Executive’s service
by reason of the completion of the Term of Service without further extension as
described in Section 3, within 15 days from the expiration of the Term of
Service RTFC shall pay to the Executive an amount equal to the Account balance.

 
 
6. Except as expressly provided herein, the terms and conditions of the
Agreement shall remain in full force and effect and shall be binding on the
parties hereto.
 
 
IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date and year first above written.
 
 

--------------------------------------------------------------------------------

3
 
 
RURAL TELEPHONE FINANCE COOPERATIVE
 


 
By: /s/ BRUCE BOHNSACK
   Bruce Bohnsack, President


 


 
EXECUTIVE
 


                                /s/ SHELDON C. PETERSEN    
  Sheldon C. Petersen